DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 10, 14, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruen et al. (U.S. 6,393,460).

With respect to claim 1, Gruen teaches a process extraction apparatus comprising: a message group creator that (Gruen, col. 2, lines 27-37), based on keywords each extracted from a respective one of a plurality of messages posted, respective posting times of the plurality of messages, and respective posters of the plurality of messages (Gruen, col. 5, lines 18-20; and col. 4, lines 48-52), groups the plurality 

With respect to claim 5, Gruen teaches the invention described in claim 1, including the process extraction apparatus further comprising a summary creator (Gruen, col. 3, lines 48-49) that, based on the keywords each extracted from a respective one of the plurality of messages, the posting times, and the posters (Gruen, col. 5, lines 18-20; and col. 4, lines 48-52), creates summary information (Gruen, col. 3, lines 48-49) for each of the plurality of message groups obtained by grouping (Gruen, col. 2, lines 27-37), wherein the output unit outputs the precedence relationship by use of the summary information (Gruen, col. 6, lines 50-67).

With respect to claim 8, Gruen teaches the invention described in claim 5, including the process extraction apparatus wherein the output unit outputs the precedence relationship, based on users included in the summary information and the keywords included in the summary information (Gruen, col. 6, lines 50-67).

With respect to claim 10, Gruen teaches the invention described in claim 1, including the process extraction apparatus further comprising an input unit that is used to alter a granularity of the plurality of message groups into which to group the plurality of messages, wherein when grouping the plurality of messages into the plurality of message groups, the message group creator alters, in accordance with the granularity input with the input unit, a number of groups into which to classify the plurality of messages (Gruen, col. 7, line 66 – col. 8, line 11).
With respect to claim 14, Gruen teaches the invention described in claim 5, including the process extraction apparatus further comprising an input unit that is used to alter a granularity of the plurality of message groups into which to group the plurality of messages, wherein when grouping the plurality of messages into the plurality of message groups, the message group creator alters, in accordance with the granularity input with the input unit, a number of groups into which to classify the plurality of messages (Gruen, col. 7, line 66 – col. 8, line 11).

With respect to claim 17, Gruen teaches the invention described in claim 8, including the process extraction apparatus further comprising an input unit that is used to alter a granularity of the plurality of message groups into which to group the plurality of messages, wherein when grouping the plurality of messages into the plurality of message groups, the message group creator alters, in accordance with the granularity input with the input unit, a number of groups into which to classify the plurality of messages (Gruen, col. 7, line 66 – col. 8, line 11).

With respect to claim 19, Gruen teaches a non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: based on keywords each extracted from a respective one of a plurality of messages posted, respective posting times of the plurality of messages, and respective posters of the plurality of messages (Gruen, col. 5, lines 18-20; and col. 4, lines 48-52), grouping the plurality of messages into a plurality of message groups each including messages with similar characteristics (Gruen, col. 2, lines 27-37); and based on respective posting times of the messages included in each of the plurality of message groups, outputting a precedence relationship between the plurality of message groups (Gruen, col. 6, lines 50-67).


Allowable Subject Matter
Claims 2-4, 6, 7, 9, 11-13, 15, 16, and 18 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

November 29, 2021